DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5 – 20 are allowed. Claim 4 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A controller, comprising one or more processors configured to: receive environment variables of a vehicle from one or more sensors; predict a velocity changing event including event parameters based on the received environment variables, wherein the event parameters include a time of event and a location of event on the vehicle; and provide an instruction for a reorientation of one or more seats of the vehicle based on the time of event and the location of event on the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, One or more non-transitory computer-readable media storing instructions thereon that, when executed by at least one processor, direct the at least one processor to: receive environment variables of a vehicle from one or more sensors; predict a velocity changing event including event parameters based on the received environment variables, wherein the event parameters include a time of event and a location of event on the vehicle; and provide an instruction for a reorientation of one or more seats of the vehicle based on the time of event and the location of event on the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A vehicle comprising one or more seats and a controller, the controller comprising one or more processors configured to: receive environment variables of a vehicle from one or more sensors; predict a velocity changing event including event parameters based on the received environment variables, wherein the event parameters include a time of event and a location of event on the vehicle; and provide an instruction for a reorientation of one or more seats of the vehicle based on the time of event and the location of event on the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666